Case 21-00571-als11       Doc 7    Filed 04/22/21 Entered 04/22/21 17:15:29           Desc Main
                                  Document      Page 1 of 16



                         UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF IOWA

In Re:                                            )   Case No. 21-00571
                                                  )
CYCLE FORCE GROUP, LLC                            )   Chapter 11
                                                  )
         Debtor and Debtor in Possession.         )   Hon.
                                                  )
2105 SE 5th St.                                   )   DEBTOR’S MOTION FOR ORDER
Ames, IA 50010                                    )   AUTHORIZING EMPLOYMENT OF
                                                  )   ORDINARY COURSE
                                                  )   PROFESSIONALS
                                                  )   [Bankruptcy Code sections 327, 328, 330 and
EIN: XX-XXXXXXX                                   )   105(a)]
                                                  )
                                                  )   No Hearing Set

         Cycle Force Group, LLC (“Debtor” or “CFG”), Debtor and Debtor-in-Possession herein,

by and through its proposed General Reorganization Counsel, Jeffrey D. Goetz, Esq. and Krystal

R. Mikkilineni, Esq., of the law firm of Bradshaw, Fowler, Proctor & Fairgrave, P.C., and pursuant

to the provisions of Bankruptcy Code sections 105(a), 327, 328 and 330, respectfully moves this

Honorable Court for an Order authorizing the employment and payment of its ordinary course

professionals, and would show this Honorable Court as follows:

                                            Background

         1.     On April 22, 2021 (“Petition Date”), the Debtor filed its Voluntary Chapter 11

Petition. The Debtor continues to be authorized to operate its business and manage its properties

as a debtor in possession pursuant to Bankruptcy Code sections 1107(a) and 1108.

                                            Jurisdiction

         2.     This Court has subject matter jurisdiction to consider and determine this motion

pursuant to 28 U.S.C. § 1334. This is a core proceeding pursuant to 28 U.S.C § 157(b). Venue is

proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.
Case 21-00571-als11       Doc 7     Filed 04/22/21 Entered 04/22/21 17:15:29             Desc Main
                                   Document      Page 2 of 16



                                         Relief Requested

       3.      The Debtor requests an order pursuant to Bankruptcy Code sections 105(a), 327,

328 and 330, approving its retention of Scott S. Taylor of the law firm of Miller & Company, P.C.

(‘Miller Law Firm”), utilized by the Debtor in the ordinary course of business (each an "Ordinary

Course Professional" and, collectively, "Ordinary Course Professionals") without the submission

of separate employment applications, declarations, and the issuance of separate retention orders

for each individual professional firm.

       4.      The Debtor proposes that the Miller Law Firm continue to be retained as an

Ordinary Course Professional pursuant to the pre-petition terms and conditions of said engagement

attached as Exhibit “A” and incorporate by existence herein. The Miller Law Firm shall file a

declaration under penalty of perjury with the Court pursuant to Bankruptcy Code section 327(e),

within thirty (30) days of entry of the order granting this Motion setting forth that such law firm

and/or accounting firm does not represent or hold any interest adverse to the Debtor or its estate in

respect of the matters in which it is engaged.

       5.      In addition, the Debtor requests an order pursuant to Bankruptcy Code sections

105(a) and 330 authorizing the Debtor to pay the Miller Law Firm as an Ordinary Course

Professional, on an interim basis, and without an application to the Court by such professional,

100% of fees and disbursements incurred. Such payments would be made following the

submission to and approval by the Debtor of appropriate invoices setting forth in reasonable detail

the nature of the services rendered and disbursements actually incurred; provided, however, that

subject to further order of the Court, if the Miller Law Firm’s fees and disbursements exceed a

total of $80,000 in the aggregate, then the payments to such professional for such excess amounts

shall be subject to the prior approval of the Court in accordance with Bankruptcy Code sections

330 and 331, the Federal Rules of Bankruptcy Procedure (the "Bankruptcy Rules"), local practice

                                                 2
Case 21-00571-als11           Doc 7    Filed 04/22/21 Entered 04/22/21 17:15:29         Desc Main
                                      Document      Page 3 of 16



and custom in this jurisdiction, orders of this Court, and the Fee Guidelines promulgated by the

Executive Office of the United States Trustee.

       6.      All other legal professionals retained and employed by the Debtor in connection

with the prosecution of this Chapter 11 case will be retained by the Debtor pursuant to separate

retention applications. Such professionals shall be compensated in accordance with the applicable

provisions of the Bankruptcy Code (or as otherwise allowed by order of this Court) and the

Bankruptcy Rules.

       7.      The Debtor reserves the right to supplement its list of Ordinary Course

Professionals from time to time as necessary. In such event, the Debtor proposes to file a

supplemental list with this Court and to serve it on (i) the Office of the United States Trustee for

Region 12 (the "United States Trustee"), (ii) the Debtors' pre-petition and post-petition senior

secured bank lenders, (iii) any Official Unsecured Creditors Committee, and (iv) all those who

have filed notices of appearances and requests for special notice in this Chapter 11 case. The

Debtor further proposes that if no objections are filed to such supplemental list within fourteen

(14) days after service thereof, then such list would be deemed approved and added hereto without

the necessity of a hearing.

                                 Employment of Ordinary Course
                                Professionals Should be Authorized

       8.      The Debtor desires to continue to employ the Miller Law Firm to render many of

the services to its estate similar to those services rendered prior to the Petition Date. The Miller

Law Firm renders assistance in all aspects of establishing foreign-trade zone status for Cycle Force

Group’s facility located in Ames, Iowa., and any other services associated with this guidance for

the Debtor that impact the Debtor’s day-to-day operations and will be necessary to assist with the

reorganization of the Debtor. It is essential that the employment of the Miller Law Firm, who is



                                                 3
Case 21-00571-als11        Doc 7    Filed 04/22/21 Entered 04/22/21 17:15:29               Desc Main
                                   Document      Page 4 of 16



already familiar with the Debtor’s affairs, be continued on an ongoing basis to avoid disruption of

the Debtor’s day-to-day business operations. The Debtor submits that the proposed employment

of the Miller Law Firm and the payment of monthly compensation on the basis set forth above is

in the best interest of its estate and its creditors. The requested relief will avoid the incurrence of

additional fees pertaining to preparing and prosecuting interim fee applications together with the

review process by other parties in interest. Likewise, the procedure outlined above will relieve the

Court and the United States Trustee of the burden of reviewing numerous fee applications

involving relatively small amounts of fees and expenses.

                                               Notice

         9.     No trustee or examiner has been appointed in this Chapter 11 case. Because of the

administrative nature of the relief requested herein, the Debtor submits no further notice need be

given.

         10.    No previous request for the relief sought herein has been made by the Debtor to this

or any other court.

         WHEREFORE, the Debtor respectfully requests that the Court grant the Motion in all

respects and grant the Debtor such other and further relief as it deems just and equitable under

the circumstances.

Date: April 22, 2021

                                                        /s/     Krystal R. Mikkilineni
                                                        Jeffrey D. Goetz, Esq., AT0002832
                                                        Krystal R. Mikkilineni, Esq., AT0011814
                                                        Bradshaw Fowler Proctor & Fairgrave P.C.
                                                        801 Grand Avenue, Suite 3700
                                                        Des Moines, IA 50309-8004
                                                        515/246-5880
                                                        515/246-5808 FAX
                                                        goetz.jeffrey@bradshawlaw.com
                                                        mikkilineni.krystal@bradshawlaw.com



                                                  4
Case 21-00571-als11      Doc 7    Filed 04/22/21 Entered 04/22/21 17:15:29          Desc Main
                                 Document      Page 5 of 16



                                                   General Reorganization Counsel to Cycle
                                                   Force Group, Debtor and Debtor in
                                                   Possession


                               CERTIFICATE OF SERVICE

This document was served electronically on parties who receive electronic notice through CM/ECF
as listed on CM/ECF’s notice of electronic filing.

                                                   /s/    Barbara Warner




                                              5
Case 21-00571-als11   Doc 7    Filed 04/22/21 Entered 04/22/21 17:15:29   Desc Main
                              Document      Page 6 of 16
                                                               EXHIBIT A
Case 21-00571-als11   Doc 7    Filed 04/22/21 Entered 04/22/21 17:15:29   Desc Main
                              Document      Page 7 of 16
Case 21-00571-als11     Doc 7    Filed 04/22/21 Entered 04/22/21 17:15:29               Desc Main
                                Document      Page 8 of 16
MILLER
& Company p.c.
ATTORNEYS AT LAW            4929 MAIN STREET              1825 I S TR EET N.W., 5 t h FLOOR
                            KANSAS CITY, MO 64112         WAS HINGTON, DC 20006
                            816.561.4999
                            FAX 816.561.5999
                                                          140 WES T END AVE., S UITE 15-C
                            E-MAIL intllaw@millerco.com
                                                          NEW Y ORK , NEW Y ORK 10023
                            WEB http://www.millerco.com



                      FOREIGN-TRADE ZONE PROPOSAL

       Our firm has a significant amount of experience over the last fifty (50) years in the
Foreign-Trade Zone program in providing these services, having assisted in the structuring
of over 800 foreign-trade zone projects nationwide. We have undertaken more projects
than all other firms or individuals providing such services combined. As a founder of the
National Association of Foreign-Trade Zones and its General Counsel since its inception,
our experience is unparalleled in this area. We have been instrumental in the 2012
revisions to the Foreign-Trade Zones Board Regulations. We have also been working
closely with U.S. Customs Headquarters to provide detailed text and guidance on the
necessary total rewrite to the 1986 U.S. Customs Regulations regarding foreign-trade
zones.

        Our firm has the ability to very promptly and efficiently assist in structuring all
aspects of the zone project. Our fees vary depending on the degree of effort required of
our firm. The more work that can be accomplished by your organization’s staff, the lower
the legal services billing.

       In our experience, the effort necessary to complete such a project consists of the
following:

1.     Structuring of the Project, Preparation of a Foreign-Trade ASF Subzone
       Application and separately a Draft Production Notification to the Foreign-
       Trade Zones Board, Preparation of Necessary Documentation for the
       Grantee/Sponsor and U.S. Customs, Completing, Filing, Processing the
       Application at the Foreign-Trade Zones Board until final approval, and
       Negotiation and Completion of a Contract with the FTZ Grantee/Sponsor. The
       process to structure the project and prepare and file the necessary documentation at
       the Foreign-Trade Zones Board normally takes ninety (90) to one hundred twenty
       (120) days. Once a structure for the project is formulated, we can provide a
       computerized database Foreign-Trade Subzone Application and Production
       Notification draft document requiring detailed information from the Company to
       expedite the undertaking. We will review and verify the Application information. We
       will provide necessary draft letters to be completed by the Grantee organization and
       U.S. Customs and Border Protection. Thereafter, we will monitor the Foreign-Trade
       Zones Board processing effort, expedite same, and secure the final Foreign-Trade
       Zones Board approval. The Production Notification requires 120 days for final
       Board approval. However, we can request interim authority for production in
       advance of the 120-day approval, if necessary. If there is opposition, we can
       discuss a plan to address the opposition. This would be outside of the scope of a
Case 21-00571-als11     Doc 7    Filed 04/22/21 Entered 04/22/21 17:15:29          Desc Main
                                Document      Page 9 of 16


Cycle Force Group
April 8, 2021
Page 2


      Production Notification. Finally, we will work with the Grantee/Sponsor to negotiate,
      finalize, and execute the necessary contract. The legal services may range from
      $10,000 to $15,000, depending on the circumstances.

2.    Formulating a Plan to Comply with all Necessary Customs Requirements for
      Day-to-Day Operations/Working with Cycle Force Group Individuals to
      Structure Appropriate Management System/Development of a Foreign-Trade
      Zone Operations Manual/Customs Application for Activation/Foreign-Trade
      Zone Operator’s Bond. It must be understood that Customs does not have a
      specific way of required management of a zone project. There are usually a variety
      of approaches to the solution of any identified concerns that we can suggest based
      upon our fifty (50) years of experience with a very wide range of zone firms. In
      addition to the involvement of Scott Taylor, one or two Legal Assistants will be
      assigned to your project to organize, implement, and maintain the structuring of the
      project in order for the zone to operate in the most efficient manner, maximize zone
      savings opportunities, and be compliant with all aspects of the requirements of
      Customs, Foreign-Trade Zones Board, and other federal agency laws. Our ultimate
      goal is for the foreign-trade zone to operate essentially in the same manner as
      current practice and be a part of, and interface with Cycle Force Group’s existing
      Customs-related import and export, inventory management, Customs brokerage,
      and financial control systems. The time necessary to complete this task varies
      widely, depending on a number of factors.

      The first step in the process is to develop an overall foreign-trade zone management
      plan. One or more multiple-day meetings will be necessary with Cycle Force Group
      personnel to develop the necessary knowledge foundation. It is best to utilize a
      “Team Approach.” Import/Export, IT, Receiving/Shipping, Logistics, Purchasing,
      Finance, Legal, and individuals directly related to all activities should participate in
      the initial meeting(s). We will first provide a thorough explanation on what a zone is
      and how it operates to “Team” personnel. It will be necessary to methodically
      review and analyze existing and projected operations, inventory systems, and
      available IT management reports.

      A determination must be made as to whether it is possible for Cycle Force Group to
      manage its zone by undertaking the necessary modifications to its existing inventory
      management system in order to adequately manage a foreign-trade zone. We will
      provide a Preliminary Foreign-Trade Zone System Specification document that will
      summarize the details of what we believe is the basic structure of an automated
      inventory control and recordkeeping system for managing your foreign-trade zone.
      We will base this document on the information regarding your operations that you
      have provided. The document will also contain exhibits of sample reports. This
      document should be reviewed by your I.T. personnel in preparation for our
Case 21-00571-als11     Doc 7    Filed 04/22/21 Entered 04/22/21 17:15:29          Desc Main
                                Document     Page 10 of 16


Cycle Force Group
April 8, 2021
Page 3


      subsequent on-site visit. Once this document has been reviewed by Cycle Force
      Group’s IT department and discussed with our firm, a decision can be made as to
      whether it is possible to manage your FTZ project independently using your existing
      software system.

      Alternately, if it is determined that it is necessary for an FTZ software provider’s
      system to be utilized, or a third party FTZ management firm with its own software, a
      determination must be made as to exactly how the designated software provider’s
      system, or third party FTZ management system, will be integrated into Cycle Force
      Group’s existing inventory management system in order to adequately manage the
      zone. We will assess the current capabilities of the computer system and assist in
      the decision on an FTZ software provider, or third party FTZ management firm
      system, in order to identify any necessary modifications, including the identification
      of additional data elements, additional reports, and/or modification or combination of
      existing reports to satisfy other federal agency requirements. We will provide our
      assessment of exactly how to structure the automated zone management system or
      third party FTZ management firm system and the associated expense.

      The two (2) fundamental documents required by Customs at the time of activation
      are an Application for Activation that must be filed and approved by the local
      Customs Port Director who will be responsible for the zone project and a Foreign-
      Trade Zone Operations Manual (with complete reports and forms) that must be filed
      and accepted by Customs prior to initiating operations.

      The Application for Activation letter must be prepared and filed describing the
      intended zone operations, requesting specific authority from the local Customs Port
      office for various activities, and requesting a security inspection of the facility. The
      Application letter must also include specific information on three or four key
      employees so that a background check can be undertaken by Customs of the
      Company and key employees at the facility. The Foreign-Trade Zone Operations
      Manual to be provided to Customs is a document prepared in ISO format that
      describes on a high-level, but very detailed basis, exactly how all aspects of the
      zone project would be managed. The Operations Manual will also include exhibits
      of computer-generated reports, completed customs forms, and other pertinent
      documentation necessary for management of your FTZ. Our typical Customs
      Manuals average 65 to 80 pages and are far more complete than those produced by
      other organizations. The Manual is submitted to Customs as part of the Activation
      process. A Foreign-Trade Zone Operator’s Bond must be secured from an
      approved bonding company to be filed with Customs. The minimum face amount of
      the bond is normally $100,000. The bond must be in an amount equal to the
      Customs duties owed on the average value of foreign nonduty-paid material held in
      the facility.
Case 21-00571-als11      Doc 7    Filed 04/22/21 Entered 04/22/21 17:15:29          Desc Main
                                 Document     Page 11 of 16


Cycle Force Group
April 8, 2021
Page 4


        A series of meetings will be necessary with “Team” personnel to develop the Cycle
        Force Group FTZ management plan, the Customs Application for Activation, and the
        Customs FTZ Operations Manual reflecting all parties’ necessary activities. We will
        attend the Customs security review as well as all meetings with Customs to assure
        that no difficulties arise. The time necessary to complete the project will vary
        depending on the circumstances. The legal services fees may range from $40,000
        to $50,000, depending on the circumstances.

3.      Training of Company Personnel/First Document Review Before Filing with
        Customs/Thirty Day Audit Review of FTZ Operations/ First FTZ Annual
        Reconciliation Additional Review. We will develop with Company personnel
        necessary training in Foreign-Trade Zone management to assure that multiple Cycle
        Force Group employees are well-versed in all aspects of FTZ management before
        zone start-up. Based on prior experience, we believe it is important to provide
        training to key individuals in the organization. We have found the better the
        company personnel understand the requirements of the zones program up front in
        the process, the better the zone compliance will be at start-up. This level of training
        will also help identify compliance gaps.

        We will review the first CBPF 214 admission document for receipt of merchandise
        into the zone and the first CBPF 3461/CBPF 7501 Customs Entry for the shipment
        of zone merchandise out of the facility. These documents will be reviewed for
        accuracy and completeness before they are filed with Customs. Thirty (30) days
        after the zone start-up we will review in detail all aspects of the first month of
        operation, confirm its accuracy, and identify any necessary improvements. Finally,
        at the time of the first Annual Reconciliation we will review the documents and
        records and determine necessary CBP actions. In our experience, the fees may
        range from $10,000 to $15,000, depending on the circumstances.

       Finally, in any undertaking of this nature it is important to be certain that all aspects
of the effort be protected under attorney-client privilege. Part of the foreign-trade zone
structuring process will likely involve the identification of potential import/export compliance
concerns. Government auditors routinely request copies of all reports produced by
consultants, accounting firms, and customs brokerage firms. It is critically important,
therefore, that potential issues that are identified are fully considered. Issues identified
under Miller & Company review will be protected by attorney-client privilege. We would be
pleased to discuss the details of this proposal at your convenience.



MKC/DOCU/227565 (8800)
Case 21-00571-als11    Doc 7    Filed 04/22/21 Entered 04/22/21 17:15:29          Desc Main
                               Document     Page 12 of 16




                           2020-21 BILLING RATES

ATTORNEYS                           TITLE                                           RATE
Marshall V. Miller                  Partner                                        $690.00
David R. Ostheimer                  Of Counsel                                     $575.00
Thomas L. Lobred                    Of Counsel                                     $480.00
Scott S. Taylor                     Partner                                        $420.00
Sean T. Murray                      Partner                                        $410.00
Brian J. Murphy                     Partner                                        $410.00
Ryan W. Thornton                    Of Counsel                                     $300.00

COMPLIANCE DIRECTORS                TITLE                                           RATE
Linda D. King                       FTZ Compliance Director                        $335.00
Charles W. Ballard                  Export Compliance Director                     $320.00
Jerry Greenwell                     Export Compliance Director                     $380.00
Michael L. Thomas                   Import Compliance Director                     $360.00

ASSISTANT COMPLIANCE DIRECTOR       TITLE                                           RATE
Brenda J. Zeller                    Assistant Import/Export Compliance Director    $240.00
Elena M. Asher                      FTZ Legal Assistant                            $175.00
Elicia A. Snyder                    FTZ Legal Assistant                            $125.00

LEGAL ASSISTANTS                    TITLE                                           RATE
Melinda K. Cox                      Legal Assistant                                $130.00
Gina M. Reiter                      Legal Assistant                                $125.00
Alana D. Fulcher                    Legal Assistant                                $125.00
Yvette R. Garcia                    Legal Assistant                                $125.00
Tamara L. Combs                     Legal Assistant                                $125.00
    Case 21-00571-als11      Doc 7    Filed 04/22/21 Entered 04/22/21 17:15:29         Desc Main
                                     Document     Page 13 of 16


MILLER
& COMPANY P.C.
ATTORNEYS AT LAW                            ACCOUNTING DEPARTMENT           816.561.4999
                                            4929 MAIN STREET                FAX 816.561.5999
                                            KANSAS CITY, MISSOURI 64112     EMAIL arechtien@millerco.com




Mr. Nyle Nims                                                      April 8, 2021
Chief Executive Officer
Cycle Force Group
2105 S.E. 5th Street
Ames, Iowa 50010


                                                                   Invoice No. 408


CONFIDENTIAL. THIS DOCUMENT SUBJECT TO ATTORNEY/CLIENT PRIVILEGE WORK
PRODUCT DOCTRINE.


FEDERAL ID: XX-XXXXXXX


DUE UPON RECEIPT


April             Retainer                                                     5,000.00
8, 2021

                                                                              $5,000.00
TOTAL



     We request that invoices be paid via one of the following methods of payment: ACH
     Transfer, Wire Transfer, Visa, MasterCard, or American Express. Paying by one of these
     methods makes our entire accounts receivable process electronic. Please contact Kelley
     Randol at 816-561-4999 or via email at krandol@millerco.com for more information.




MKC/INVS/217566 (8800)
Case 21-00571-als11   Doc 7    Filed 04/22/21 Entered 04/22/21 17:15:29   Desc Main
                              Document     Page 14 of 16
Case 21-00571-als11   Doc 7    Filed 04/22/21 Entered 04/22/21 17:15:29   Desc Main
                              Document     Page 15 of 16
Case 21-00571-als11   Doc 7    Filed 04/22/21 Entered 04/22/21 17:15:29   Desc Main
                              Document     Page 16 of 16
